                            Case 18-10512-KBO            Doc 2810          Filed 09/15/21       Page 1 of 2




                                     IN THE UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF DELAWARE

                                                                       )
             In re:                                                    )    Chapter 11
                                                                       )
             Zohar III, Corp., et al.,1                                )    Case No. 18-10512 (KBO)
                                                                       )
                                                 Debtors.              )    Jointly Administered
                                                                       )
                                                                       )

                                   NOTICE OF AGENDA OF MATTERS SCHEDULED
                                FOR HEARING ON SEPTEMBER 21, 2021 AT 1:00 P.M. (ET)


                            NO MATTERS ARE GOING FORWARD AND THIS HEARING
                           HAS BEEN CANCELLED AT THE DIRECTION OF THE COURT


         RESOLVED MATTER

             1.       Debtors’ Motion for Entry of an Order Authorizing the Filing of the Portions of the
                      Debtors’ Motion for Entry of an Order (I) Authorizing Amendment to the New Agent
                      Agreement and (II) Granting Related Relief Under Seal [D.I. 2758; 8/19/21]

                      Related Documents:

                      A.        Certificate of No Objection [D.I. 2789; 9/3/21]

                      B.        Order Authorizing the Filing of the Portions of the Debtors’ Motion for Entry of an
                                Order (I) Authorizing Amendment to the New Agent Agreement and (II) Granting
                                Related Relief Under Seal [D.I. 2791; 9/7/21]

                      Response Deadline:                        September 2, 2021 at 4:00 p.m. (ET)

                      Responses Received:                       None

                      Status:          An order has been entered by the Court. No hearing is required.




         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows: Zohar
         III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (9261), Zohar
         II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times Square, c/o FTI
         Consulting, Inc., New York, NY 10036.

28602091.1
                       Case 18-10512-KBO   Doc 2810     Filed 09/15/21       Page 2 of 2




             Dated: September 15, 2021     YOUNG CONAWAY STARGATT & TAYLOR, LLP
                    Wilmington, Delaware
                                           /s/ Joseph M. Barry
                                           James L. Patton, Jr. (No. 2202)
                                           Robert S. Brady (No. 2847)
                                           Michael R. Nestor (No. 3526)
                                           Joseph M. Barry (No. 4221)
                                           Ryan M. Bartley (No. 4985)
                                           Shane M. Reil (No. 6195)
                                           Rodney Square
                                           1000 North King Street
                                           Wilmington, Delaware 19801
                                           Telephone: (302) 571-6600
                                           Facsimile: (302) 571-1253
                                           Email: jpatton@ycst.com
                                                   rbrady@ycst.com
                                                   mnestor@ycst.com
                                                   jbarry@ycst.com
                                                   rbartley@ycst.com
                                                   sreil@ycst.com

                                           Counsel to the Debtors and Debtors in Possession




28602091.1
                                                    2
